NATIONWIDE MUTUAL FUNDS Nationwide Bailard Cognitive Value Fund Nationwide Bailard Technology & Science Fund Nationwide Diverse Managers Fund Nationwide Fund Nationwide Geneva Mid Cap Growth Fund Nationwide Geneva Small Cap Growth Fund Nationwide Growth Fund Nationwide Herndon Mid Cap Value Fund Nationwide HighMark Large Cap Core Equity Fund Nationwide HighMark Small Cap Core Fund Nationwide Small Company Growth Fund Nationwide U.S. Small Cap Value Fund Nationwide Ziegler Equity Income Fund Supplement dated April 29, 2016 to the Prospectus dated March 1, 2016 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective May 1, 2016: 1. The table under the “Fees and Expenses” section on page 37 of the Prospectus with respect to the Nationwide HighMark Small Cap Core Fund is deleted and restated as follows: Class A Shares Class C Shares Institutional Class Shares Institutional Service Class Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or sale price, whichever is less) None 1.00% None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.89% 0.89% 0.89% 0.89% Distribution and/or Service (12b-1) Fees 0.25% 1.00% None None Other Expenses 0.28% 0.27% 0.16% 0.25% Total Annual Fund Operating Expenses 1.42% 2.16% 1.05% 1.14% 1“Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective May 1, 2016. 2. The tables under the “Example” section on page 38 of the Prospectus with respect to the Nationwide HighMark Small Cap Core Fund are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Institutional Class shares Institutional Service Class shares You would pay the following expenses on the same investment if you did not sell your shares: 1 Year 3 Years 5 Years 10 Years Class C shares 3. The table under the “Fees and Expenses” section on page 44 of the Prospectus with respect to the Nationwide U.S. Small Cap Value Fund is deleted and restated as follows: Class A Shares Class C Shares Institutional Class Shares Institutional Service Class Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or sale price, whichever is less) None 1.00% None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.89% 0.89% 0.89% 0.89% Distribution and/or Service (12b-1) Fees 0.25% 1.00% None None Other Expenses 0.29% 0.29% 0.17% 0.42% Total Annual Fund Operating Expenses 1.43% 2.18% 1.06% 1.31% 1“Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective May 1, 2016. 4. The tables under the “Example” section on page 45 of the Prospectus with respect to the Nationwide U.S. Small Cap Value Fund are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Institutional Class shares Institutional Service Class shares You would pay the following expenses on the same investment if you did not sell your shares: 1 Year 3 Years 5 Years 10 Years Class C shares 5. The following information is added to the end of the “Management Fees” section on page 75 of the Prospectus: Beginning May 1, 2016, the Nationwide HighMark Small Cap Core Fund and the Nationwide U.S. Small Cap Value Fund pay NFA an annual management fee based on the rates listed in the table below, which are expressed as a percentage of each Fund’s average daily net assets, without taking into account any applicable fee waivers: Fund Assets Fee Nationwide HighMark Small Cap Core Fund Up to $500 million $500 million and more 0.89% 0.84% Nationwide U.S. Small Cap Value Fund Up to $500 million $500 million and more 0.89% 0.84% PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
